FILED
                             NOT FOR PUBLICATION                            JUL 09 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CLAUDIA S. OROZCO-ARROYO,                        No. 06-73570

               Petitioner,                       Agency No. A098-174-340

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Claudia S. Orozco-Arroyo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s decision denying her request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.

      In her opening brief, Orozco-Arroyo fails to challenge the BIA’s dispositive

conclusion that it lacked jurisdiction because she had waived her right to appeal

pursuant to 8 C.F.R. § 1240.26(b)(1)(i)(D) in order to obtain a 120-day grant of

voluntary departure. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not supported by argument in a party’s opening brief are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   06-73570